                                                           Case 4:20-cv-00555-DCB Document 19 Filed 04/19/21 Page 1 of 20



                                                     1   Jeffrey Willis (AZB #004870)
                                                         SNELL & WILMER L.L.P.
                                                     2   One South Church Avenue
                                                         Suite 1500
                                                     3   Tucson, AZ 85701-1630
                                                         Telephone: (520) 882-1200
                                                     4   Facsimile: (520) 884-1294
                                                         jwillis@swlaw.com
                                                     5
                                                         Karen Ellis Carr (pro hac vice motion forthcoming)
                                                     6   Donald C. McLean (pro hac vice motion forthcoming)
                                                         Kathleen Heilman (pro hac vice motion forthcoming)
                                                     7   Laura Zell (pro hac vice motion forthcoming)
                                                         ARENT FOX LLP
                                                     8   1717 K Street, NW
                                                         Washington, DC 20006-5344
                                                     9   Telephone: (202) 857-6000
                                                         Facsimile: (202) 857-6395
                                                    10   karen.carr@arentfox.com
                                                         donald.mclean@arentfox.com
                                                    11   katie.heilman@arentfox.com
                                                         laura.zell@arentfox.com
                                                    12
                                                         Attorneys for Proposed Intervenor-Defendant Syngenta Crop
             One South Church Avenue, Suite 15 00
Snell & Wilmer




                                                    13   Protection, LLC
                 Tucs on, Arizona 85701-16 30
                        LAW OFFICES




                                                    14
                         520.882 .1200
                              L.L.P.




                                                    15                         IN THE UNITED STATES DISTRICT COURT

                                                    16                               FOR THE DISTRICT OF ARIZONA

                                                    17 Center For Biological Diversity, National
                                                       Family Farm Coalition, Center For Food            Case No. 4:20-cv-00555-DCB
                                                    18 Safety, and Pesticide Action Network
                                                       North America,                                    SYNGENTA CROP PROTECTION,
                                                    19                      Plaintiffs,                  LLC’S MOTION TO INTERVENE
                                                                                                         AND FOR EXTENSION OF TIME TO
                                                    20 v.                                                RESPOND TO COMPLAINT
                                                    21   United States Environmental Protection
                                                         Agency, Michael S. Regan, in his official
                                                    22   capacity as Administrator, and Edward
                                                         Messina, in his official capacity as Director
                                                    23   of the Office of Pesticide Programs,
                                                    24                         Defendants,
                                                         and
                                                    25
                                                         Syngenta Crop Protection, LLC,
                                                    26
                                                                       Proposed Intervenor-
                                                    27                 Defendant.
                                                    28
                                                              Case 4:20-cv-00555-DCB Document 19 Filed 04/19/21 Page 2 of 20



                                                     1                                                       Table of Contents
                                                                                                                                                                                          Page
                                                     2
                                                         STATEMENT OF POINTS AND AUTHORITIES ............................................................2
                                                     3
                                                         BACKGROUND ..................................................................................................................2
                                                     4
                                                                  A.        Pesticide Registration Under FIFRA..............................................................2
                                                     5
                                                                  B.        Syngenta and its Tavium Product...................................................................3
                                                     6
                                                                  C.        EPA’s Registration of Tavium under FIFRA .................................................4
                                                     7
                                                                  D.        Procedural History ..........................................................................................5
                                                     8
                                                         LEGAL STANDARD FOR INTERVENTION ...................................................................6
                                                     9
                                                         ARGUMENT........................................................................................................................6
                                                    10
                                                         I.       SYNGENTA MEETS ALL THE CRITERIA FOR INTERVENTION AS
                                                    11            OF RIGHT. ................................................................................................................6
                                                    12            A.        Syngenta’s Motion is Timely. ........................................................................6
             One South Church Avenue, Suite 15 00
Snell & Wilmer




                                                    13            B.        Syngenta Has a Direct and Substantial Interest in this Proceeding. ..............7
                 Tucs on, Arizona 85701-16 30
                        LAW OFFICES




                                                    14            C.        Syngenta’s Interest Would Be Harmed by an Adverse Ruling. .....................9
                         520.882 .1200
                              L.L.P.




                                                    15            D.        Syngenta’s Interests Will Not Be Adequately Represented by the
                                                                            Parties. ..........................................................................................................10
                                                    16
                                                         II.      AT A MINIMUM, PERMISSIVE INTERVENTION SHOULD BE
                                                    17            GRANTED. .............................................................................................................11
                                                    18   III.     SYNGENTA SHOULD BE PERMITTED AN EXTENSION OF TIME TO
                                                                  RESPOND TO PLAINTIFFS’ AMENDED COMPLAINT
                                                    19            CONCURRENTLY WITH THE FEDERAL DEFENDANTS. .............................12
                                                    20   CONCLUSION ..................................................................................................................13
                                                    21   CERTIFICATE OF SERVICE ...........................................................................................14
                                                    22
                                                    23
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28

                                                                                                                          i
                                                           Case 4:20-cv-00555-DCB Document 19 Filed 04/19/21 Page 3 of 20



                                                     1                                             TABLE OF AUTHORITIES
                                                     2                                                                                                                        Page(s)
                                                     3
                                                         Cases
                                                     4
                                                         Alaska v. Suburban Propane Gas Corp.,
                                                     5      123 F.3d 1317 (9th Cir. 1997) ........................................................................................ 6
                                                     6   Am. Soybean Ass’n, et al. v. Wheeler, et al.,
                                                     7     Case No. 20-cv-03190 (D.D.C. Nov. 4, 2020) ........................................................... 5, 8

                                                     8   Bell v. Burson,
                                                            402 U.S. 535 (1971) ........................................................................................................ 8
                                                     9
                                                         Citizens for Balanced Use v. Mont. Wilderness Ass’n,
                                                    10
                                                             647 F.3d 893 (9th Cir. 2011) .......................................................................................... 9
                                                    11
                                                         Comerica Bank v. Sea Nine Assocs., Inc.,
                                                    12     No. SACV 14-186, 2014 WL 12778554 (C.D. Cal. Aug. 13, 2014) ............................ 13
             One South Church Avenue, Suite 15 00
Snell & Wilmer




                                                    13
                 Tucs on, Arizona 85701-16 30




                                                         Ctr. for Biological Diversity, et al. v. Zinke, et al.,
                                                            No. 15-cv-00019 (D. Ariz. July 30, 2015), ECF No. 64............................................... 13
                        LAW OFFICES




                                                    14
                         520.882 .1200
                              L.L.P.




                                                    15   Ctr. for Biological Diversity v. EPA,
                                                            No. 11-cv-293, 2013 WL 1729573 (N.D. Cal. Apr. 22, 2013) ....................................... 8
                                                    16
                                                         Ctr. for Biological Diversity v. EPA,
                                                    17
                                                            No. 14-1036 (D.C. Cir. July 28, 2015) ........................................................................... 8
                                                    18
                                                         Ctr. for Biological Diversity v. EPA,
                                                    19      No. 14-cv-00942 (D.D.C. Sept. 4, 2014), ECF No. 23 ................................................... 8
                                                    20   Ctr. for Biological Diversity v. U.S. Fish & Wildlife,
                                                    21      No. 11-cv-05108 (N.D. Cal. Mar. 22, 2012), ECF No. 27 ............................................. 8

                                                    22   Ctr. for Biological Diversity v. U.S. Forest Serv., et al.,
                                                            No. 20-cv-00020 (D. Ariz. Nov. 16, 2020), ECF No. 24 ............................................... 7
                                                    23
                                                         Donnelly v. Glickman,
                                                    24
                                                           159 F.3d 405 (9th Cir. 1998) .......................................................................................... 7
                                                    25
                                                         Forest Conservation Council v. U.S. Forest Serv.,
                                                    26      66 F.3d 1489 (9th Cir. 1995) .............................................................................. 9, 10, 11
                                                    27   Freedom from Religion Found., Inc. v. Geithner,
                                                    28      644 F.3d 836 (9th Cir. 2011) ........................................................................................ 12

                                                                                                                       ii
                                                           Case 4:20-cv-00555-DCB Document 19 Filed 04/19/21 Page 4 of 20



                                                     1   Greater Yellowstone Coal. v. Timchak,
                                                     2      No. CV-08-388, 2008 WL 4911410 (D. Idaho Nov. 13, 2008).................................... 10

                                                     3   Hardin v. Jackson,
                                                           600 F. Supp. 2d 13 (D.D.C. 2009) ................................................................................ 11
                                                     4
                                                         Idaho Farm Bureau Fed’n v. Babbitt,
                                                     5      58 F.3d 1392 (9th Cir. 1995) .......................................................................................... 8
                                                     6
                                                         Indus. Safety Equip. Ass’n v. EPA,
                                                     7      656 F. Supp. 852 (D.D.C. 1987), aff’d, 837 F.2d 1115 (D.C. Cir. 1988) ....................... 8
                                                     8   Kootenai Tribe of Idaho v. Veneman,
                                                           313 F.3d 1094 (9th Cir. 2002), abrogated on other grounds by
                                                     9
                                                           Wilderness Soc’y v. U.S. Forest Serv., 630 F.3d 1173 (9th Cir. 2011) ........................ 12
                                                    10
                                                         Love v. Thomas,
                                                    11      858 F.2d 1347 (9th Cir. 1988) ........................................................................................ 2
                                                    12   Nat. Res. Def. Council v. Costle,
             One South Church Avenue, Suite 15 00




                                                            561 F.2d 904 (D.C. Cir. 1977) ................................................................................ 10, 11
Snell & Wilmer




                                                    13
                 Tucs on, Arizona 85701-16 30
                        LAW OFFICES




                                                    14   Nat. Res. Def. Council v. EPA,
                         520.882 .1200
                              L.L.P.




                                                            99 F.R.D. 607 (D.D.C. 1983) .................................................................................... 9, 11
                                                    15
                                                         Nat. Res. Def. Council v. EPA,
                                                    16
                                                            No. 14-73359 (9th Cir. Dec. 11, 2014), ECF No. 12 ...................................................... 8
                                                    17
                                                         Nat’l Fam. Farm Coal. v. EPA,
                                                    18      No. 17-70196 (9th Cir. May 4, 2017), ECF No. 25 ........................................................ 8
                                                    19   Nat’l Fam. Farm Coal. v. EPA,
                                                    20      No. 19-70115 (9th Cir. May 15, 2019, June 19, 2020), ECF Nos. 29, 162 ................ 4, 8

                                                    21   Order Consolidating Cases, Am. Soybean Ass’n v. Wheeler, No. 20-1441
                                                            (D.C. Cir. Dec. 4, 2020) .............................................................................................. 5, 6
                                                    22
                                                         Pesticide Action Network of N. Am. v. EPA,
                                                    23
                                                            No. 08-cv-01814 (N.D. Cal. July 8, 2008), ECF No. 43 .......................................... 7, 11
                                                    24
                                                         Reckitt Benckiser, Inc. v. Jackson,
                                                    25      762 F. Supp. 2d 34 (D.D.C. 2011) .................................................................................. 2
                                                    26   S. Cal. Edison Co. v. Lynch,
                                                    27       307 F.3d 794 (9th Cir. 2002) .................................................................................... 7, 12

                                                    28

                                                                                                                     iii
                                                           Case 4:20-cv-00555-DCB Document 19 Filed 04/19/21 Page 5 of 20



                                                     1   Save the Scenic Santa Ritas v. U.S. Army Corps of Eng’rs,
                                                     2      No. 19-cv-0177 (D. Ariz. Apr. 17, 2019), ECF No. 20 .................................................. 7

                                                     3   Sierra Club v. EPA,
                                                            995 F.2d 1478 (9th Cir. 1993), abrogated on other grounds by Wildeness
                                                     4      Soc’y, 630 F.3d 1173....................................................................................................... 6
                                                     5   Sierra Club v. Espy,
                                                     6      18 F.3d 1202 (5th Cir. 1994) ........................................................................................ 11

                                                     7   Sw. Ctr. for Biological Diversity v. Berg,
                                                            268 F.3d 810 (9th Cir. 2001) .............................................................................. 9, 10, 11
                                                     8
                                                         Sw. Energy Sys., LLC v. Travelers Indem. Co.,
                                                     9
                                                            No. cv-17-04241 (D. Ariz. Jan. 22, 2018), ECF No. 26 ................................................. 7
                                                    10
                                                         United Farm Workers v. EPA,
                                                    11      No. C 07- 3950, 2008 WL 3929140 (N.D. Cal. Aug. 26, 2008) ............................ 10, 11
                                                    12   Wilderness Soc’y v. U.S. Forest Serv.,
             One South Church Avenue, Suite 15 00




                                                            630 F.3d 1173 (9th Cir. 2011) (en banc) .......................................................... 6, 7, 9, 12
Snell & Wilmer




                                                    13
                 Tucs on, Arizona 85701-16 30
                        LAW OFFICES




                                                    14   Statutes
                         520.882 .1200
                              L.L.P.




                                                    15   5 U.S.C. § 551(8) .................................................................................................................. 7
                                                    16   7 U.S.C. § 136(bb) ................................................................................................................ 3
                                                    17
                                                         7 U.S.C. § 136, et seq. .......................................................................................................... 2
                                                    18
                                                         7 U.S.C. § 136a ..................................................................................................................... 3
                                                    19
                                                         7 U.S.C. § 136a(a) ................................................................................................................ 7
                                                    20
                                                         7 U.S.C. § 136a(c)(5)(C), (D) ............................................................................................... 3
                                                    21
                                                    22   7 U.S.C. §§ 136a(c)(5), 136j(a)(1) ....................................................................................... 2

                                                    23   7 U.S.C. § 136j(a)(2)(G)....................................................................................................... 3
                                                    24   28 U.S.C. § 2112(a)(3) ..................................................................................................... 5, 6
                                                    25   Other Authorities
                                                    26
                                                         40 C.F.R. §§ 152.100–119.................................................................................................... 3
                                                    27
                                                         Federal Rule of Civil Procedure 24 ...................................................................................... 1
                                                    28

                                                                                                                         iv
                                                           Case 4:20-cv-00555-DCB Document 19 Filed 04/19/21 Page 6 of 20



                                                     1   Federal Rule of Civil Procedure 24(a).................................................................................. 6
                                                     2   Federal Rule of Civil Procedure 24(a)(2) ......................................................................... 1, 6
                                                     3
                                                         Federal Rule of Civil Procedure 24(b) ....................................................................... 1, 6, 11
                                                     4
                                                         Federal Rule of Civil Procedure 24(b)(1)(B) ................................................................ 11-12
                                                     5
                                                         Federal Rule of Civil Procedure 24(c).......................................................................... 12, 13
                                                     6
                                                     7
                                                     8
                                                     9
                                                    10
                                                    11
                                                    12
             One South Church Avenue, Suite 15 00
Snell & Wilmer




                                                    13
                 Tucs on, Arizona 85701-16 30
                        LAW OFFICES




                                                    14
                         520.882 .1200
                              L.L.P.




                                                    15
                                                    16
                                                    17
                                                    18
                                                    19
                                                    20
                                                    21
                                                    22
                                                    23
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28

                                                                                                                   v
                                                             Case 4:20-cv-00555-DCB Document 19 Filed 04/19/21 Page 7 of 20



                                                     1           Syngenta Crop Protection, LLC (“Syngenta”) respectfully moves to intervene in
                                                     2   this matter in accordance with Federal Rule of Civil Procedure 24. Plaintiffs challenge
                                                     3   the decision of the U.S. Environmental Protection Agency (“EPA”) to register under the
                                                     4   Federal Insecticide, Fungicide and Rodenticide Act (“FIFRA”) three agricultural herbicide
                                                     5   products containing the active ingredient dicamba. Syngenta owns the registration for
                                                     6   Tavium® Plus VaporGrip® Technology (“Tavium”), one of the three products, which
                                                     7   contains dicamba and another active herbicide ingredient, s-metolachlor. The challenged
                                                     8   registration decision permits Syngenta to sell and distribute Tavium for use on dicamba-
                                                     9   tolerant (“DT”) soybeans and DT cotton in thirty-four states through December 20, 2025.
                                                    10   Syngenta’s registration is a federal license issued by EPA under FIFRA, without which
                                                    11   Syngenta would be unable to sell and distribute Tavium in the United States.
                                                    12           As the owner of one of the challenged EPA registrations, Syngenta seeks to
             One South Church Avenue, Suite 15 00
Snell & Wilmer




                                                    13   intervene as of right in this action to protect its property interests pursuant to Federal Rule
                 Tucs on, Arizona 85701-16 30
                        LAW OFFICES




                                                    14   of Civil Procedure 24(a)(2). In the alternative, Syngenta seeks permission to intervene
                         520.882 .1200
                              L.L.P.




                                                    15   pursuant to Federal Rule of Civil Procedure 24(b). In addition, Syngenta requests that its
                                                    16   deadline to respond to the Amended Complaint be extended until the time of Federal
                                                    17   Defendants’ response.
                                                    18           This action follows an earlier suit filed by soybean and cotton grower groups in the
                                                    19   U.S. District Court for the District of Columbia nearly three months ago, challenging the
                                                    20   same dicamba registrations at issue here. Syngenta and other registrants have intervened
                                                    21   in that case, and Syngenta anticipates seeking or supporting a request to transfer this
                                                    22   matter to the District of Columbia for consolidation with the already-pending case. 1
                                                    23           A Statement of Points and Authorities in support of this Motion and Proposed
                                                    24   Order follow.
                                                    25
                                                    26
                                                         1
                                                           Syngenta has conferred with counsel for the parties regarding this Motion. Counsel for
                                                    27   Plaintiffs indicated that their position as to this Motion is the same as set forth in their
                                                         recently-filed Joint Response to Motions to Intervene, ECF No. 18. Counsel for
                                                    28   Defendants had not responded as of the time of filing of this Motion.
                                                           Case 4:20-cv-00555-DCB Document 19 Filed 04/19/21 Page 8 of 20



                                                     1                       STATEMENT OF POINTS AND AUTHORITIES
                                                     2          Syngenta owns the registration for Tavium, one of three registrations for
                                                     3   agricultural herbicides containing the active ingredient dicamba issued by EPA on
                                                     4   October 27, 2020 (the “Registrations”). In their Amended Complaint, Plaintiffs ask this
                                                     5   Court to find that the Registrations violate FIFRA, the Endangered Species Act (“ESA”),
                                                     6   and the Administrative Procedure Act (“APA”), order vacatur of the Registrations, and
                                                     7   stop use and sale of the products. Accordingly, Syngenta seeks leave to intervene to
                                                     8   protect its interest in its Tavium registration.
                                                     9          Syngenta readily meets the requirements for intervention. Syngenta’s Motion is
                                                    10   timely, and intervention will not prejudice the existing parties. The case will address and
                                                    11   potentially impact Syngenta’s license under FIFRA to sell and distribute Tavium. Finally,
                                                    12   EPA, whose focus is on broader interests, will not adequately represent Syngenta’s private
             One South Church Avenue, Suite 15 00
Snell & Wilmer




                                                    13   interest in its Tavium registration and could potentially stake out positions or present
                 Tucs on, Arizona 85701-16 30
                        LAW OFFICES




                                                    14   arguments different from Syngenta’s, or seek to resolve the case on disagreeable terms.
                         520.882 .1200
                              L.L.P.




                                                    15   Accordingly, the Court should grant Syngenta’s Motion to Intervene.
                                                    16                                          BACKGROUND
                                                    17          A.     Pesticide Registration Under FIFRA
                                                    18          FIFRA regulates the distribution, sale, and use of pesticides. 7 U.S.C. § 136, et
                                                    19   seq. Under FIFRA, all pesticide products must be registered by EPA before they can be
                                                    20   distributed or sold in the United States. Id. §§ 136a(c)(5), 136j(a)(1); see also Love v.
                                                    21   Thomas, 858 F.2d 1347, 1350 (9th Cir. 1988) (FIFRA “establishes an elaborate
                                                    22   framework for the regulation of pesticide use in the United States” under which “[n]o
                                                    23   pesticide may be sold or distributed unless it is registered with the EPA”). A pesticide
                                                    24   registration operates as a “product-specific license describing the terms and conditions
                                                    25   under which the product can be legally distributed, sold, and used.” Reckitt Benckiser,
                                                    26   Inc. v. Jackson, 762 F. Supp. 2d 34, 36 (D.D.C. 2011) (citation omitted).
                                                    27          To obtain a pesticide registration, pesticide developers like Syngenta must submit
                                                    28   extensive scientific data to EPA to demonstrate that use of the product in accordance with

                                                                                                      -2-
                                                           Case 4:20-cv-00555-DCB Document 19 Filed 04/19/21 Page 9 of 20



                                                     1   its label will not pose “unreasonable risk to man or the environment.” 7 U.S.C. § 136(bb).
                                                     2   EPA can register a pesticide only if it determines that it “will perform its intended
                                                     3   function without unreasonable adverse effects on the environment” and that “when used in
                                                     4   accordance with widespread and commonly recognized practice it will not generally cause
                                                     5   unreasonable adverse effects on the environment.” Id. § 136a(c)(5)(C), (D); see also id. §
                                                     6   136(bb) (defining “unreasonable adverse effects”).
                                                     7          Every registered pesticide product is required to display an EPA-approved label
                                                     8   that enumerates approved uses, applications, and directions for use. Id. § 136a; 40 C.F.R.
                                                     9   §§ 152.100–119. “[U]se [of] any registered pesticide in a manner inconsistent with its
                                                    10   labeling” is unlawful. 7 U.S.C. § 136j(a)(2)(G).
                                                    11          B.     Syngenta and its Tavium Product
                                                    12          Syngenta offers a portfolio of safe, effective crop protection products, including
             One South Church Avenue, Suite 15 00
Snell & Wilmer




                                                    13   herbicides, fungicides, insecticides, and seed treatments. Through the EPA decision at
                 Tucs on, Arizona 85701-16 30
                        LAW OFFICES




                                                    14   issue in this case, Syngenta holds a registration for a pesticide product containing two
                         520.882 .1200
                              L.L.P.




                                                    15   active herbicide ingredients, dicamba and s-metolachlor, sold under the brand name
                                                    16   Tavium® Plus VaporGrip® Technology. Dicamba is an herbicide that EPA first
                                                    17   approved under FIFRA in 1967 and has been widely used by growers since then to control
                                                    18   broadleaf weeds and grasses. S-metolachlor, which EPA first approved in 1997, is also
                                                    19   effective against broadleaf weeds and grasses. Tavium is a critical crop protection tool
                                                    20   that provides many benefits to agricultural growers.
                                                    21          The challenged registration permits Tavium’s use on soybean and cotton plants
                                                    22   genetically engineered to tolerate the application of dicamba. Growers can apply Tavium
                                                    23   directly to their fields to address weeds without injuring their DT soybean and DT cotton
                                                    24   plants. 2 Tavium is the only product on the market comprised of a premix of two active
                                                    25   ingredients intended for use on DT soybeans and DT cotton.
                                                    26          Tavium provides significant benefits to agricultural growers by controlling annual
                                                    27   grasses, and small and large seeded broadleaf weeds, such as ragweed, marestail, Palmer
                                                         2
                                                    28     The United States Department of Agriculture reviewed and authorized cultivation of the
                                                         DT crops in 2015.

                                                                                                    -3-
                                                             Case 4:20-cv-00555-DCB Document 19 Filed 04/19/21 Page 10 of 20



                                                     1   amaranth, and waterhemp. As a premix formulation, Tavium offers built-in pesticide
                                                     2   resistance management and convenience.
                                                     3            Tavium provides two modes of action: contact control to manage weeds after they
                                                     4   emerge from the soil (dicamba), without hurting the crop, and residual control to manage
                                                     5   weeds before they emerge (s-metolachlor). Because Tavium contains these two separate
                                                     6   active ingredients, it is applied during the early part of the growing season and controls a
                                                     7   broad range of weeds longer than dicamba-only products. Tavium’s comprehensive and
                                                     8   season-long weed management capabilities provide excellent crop safety, minimize
                                                     9   impacts on the environment, and contribute to a sustainable agricultural economy.
                                                    10            C.     EPA’s Registration of Tavium under FIFRA
                                                    11            EPA first registered Tavium on April 5, 2019. That registration was time-limited
                                                    12   and scheduled to expire on December 20, 2020. 3      On August 12, 2020, Syngenta applied
             One South Church Avenue, Suite 15 00
Snell & Wilmer




                                                    13   to EPA for an amendment to Tavium’s label that proposed extending the December 20,
                 Tucs on, Arizona 85701-16 30
                        LAW OFFICES




                                                    14   2020 expiration date. On October 27, 2020, EPA issued under Section 3(c)(5) of FIFRA
                         520.882 .1200
                              L.L.P.




                                                    15   an unconditional registration for Tavium and the two other end-use dicamba products at
                                                    16   issue, XtendiMax® with VaporGrip® Technology and Engenia®. EPA’s registration of
                                                    17   Tavium operates as a license and confers on Syngenta the right to market and sell Tavium
                                                    18   in the United States for use on DT cotton and DT soybean to control grass and broadleaf
                                                    19   weeds.
                                                    20            Syngenta has invested significant resources to research, develop, and obtain its
                                                    21   EPA registration for Tavium, including but not limited to the costs of environmental
                                                    22   studies required by EPA to support the registration of this product under FIFRA.
                                                    23   Syngenta has also participated extensively in EPA’s regulatory processes concerning
                                                    24   Tavium. Tavium has remained registered with EPA since April 2019, and Syngenta has
                                                    25   continued to invest money and other resources in Tavium since then. Tavium has been
                                                    26   3
                                                          Syngenta’s Tavium registration was not subject to a June 3, 2020 order from the Ninth
                                                    27   Circuit that vacated the registration of XtendiMax® with VaporGrip® Technology,
                                                         FeXapan® herbicide Plus VaporGrip® Technology, and Engenia®, owned by Bayer
                                                    28   CropScience, DuPont (now Corteva Agriscience), and BASF, respectively. Nat’l Fam.
                                                         Farm Coal., et al., v. EPA, et al., No. 19-70115 (9th Cir. June 3, 2020).

                                                                                                     -4-
                                                          Case 4:20-cv-00555-DCB Document 19 Filed 04/19/21 Page 11 of 20



                                                     1   and will continue to be a commercially important product in Syngenta’s crop protection
                                                     2   portfolio.
                                                     3          D.     Procedural History
                                                     4          In November 2020, days after EPA granted the Registrations, soybean and cotton
                                                     5   grower groups challenged the Registrations in U.S. District Court for the District of
                                                     6   Columbia, alleging that they were overly restrictive in certain respects, in violation of
                                                     7   FIFRA. Am. Soybean Ass’n, et al. v. Wheeler, et al., Case No. 20-cv-03190 (D.D.C. Nov.
                                                     8   4, 2020), ECF No. 1. That court granted Syngenta’s and the other registrants’ motions to
                                                     9   intervene on November 13, 2020, then held the case in abeyance for sixty (60) days. Am.
                                                    10   Soybean Ass’n, et al. v. Wheeler, et al., Case No. 20-cv-03190, ECF Nos. 20, 37 (D.D.C.
                                                    11   Nov. 13, 2020). Defendants and Intervenor-Defendants responded to the Complaint on
                                                    12   April 6, 2021. Id at ECF Nos. 39, 41, 42, 43.
             One South Church Avenue, Suite 15 00
Snell & Wilmer




                                                    13          Also in November 2020, the grower-plaintiffs filed protective Petitions for Review
                 Tucs on, Arizona 85701-16 30
                        LAW OFFICES




                                                    14   in the D.C. Circuit and Fifth Circuit on similar grounds. On December 3, 2020, the
                         520.882 .1200
                              L.L.P.




                                                    15   United States Judicial Panel on Multidistrict Litigation (“MDL”) ordered those petitions
                                                    16   to be consolidated in the D.C. Circuit. See Consolidation Order, In re Environmental
                                                    17   Protection Agency: Engenia Herbicide Registration; A21472 Plus VaporGrip Technology
                                                    18   Registration; and XtendiMax with VaporGrip Technology Registration Issued on October
                                                    19   27, 2020, Case MCP No. 162, Doc. 4 (J.P.M.L. Dec. 3, 2020); Order Consolidating Cases,
                                                    20   Am. Soybean Ass’n v. Wheeler, No. 20-1441 (D.C. Cir. Dec. 4, 2020).
                                                    21          Weeks later, on December 23, 2020, Plaintiffs filed this case and, two days earlier,
                                                    22   a petition in the Ninth Circuit, both seeking review of the Registrations addressed in the
                                                    23   D.C. district court action. Nat’l Family Farm Coal., et al. v. EPA et al., No. 20-73750
                                                    24   (9th Cir. Dec. 21, 2020), ECF No. 1. Petitioners asked this court, and the Ninth Circuit, to
                                                    25   declare that the Registrations violate FIFRA and EPA, set aside or vacate the
                                                    26   Registrations, and prohibit use of products already sold under the Registrations. The
                                                    27   Ninth Circuit has since transferred that Petition to the D.C. Circuit pursuant to 28 U.S.C. §
                                                    28

                                                                                                    -5-
                                                             Case 4:20-cv-00555-DCB Document 19 Filed 04/19/21 Page 12 of 20



                                                     1   2112(a)(3). Id. (9th Cir. Jan. 26, 2021), ECF No. 22. 4 With the exception of this case, all
                                                     2   cases pertaining to the Registrations are now pending in courts in Washington, D.C. On
                                                     3   February 8, 2021, the Court ordered this case be held in abeyance for sixty (60) days. See
                                                     4   ECF No. 12.
                                                     5                         LEGAL STANDARD FOR INTERVENTION
                                                     6           Under Federal Rule of Civil Procedure 24(a), district courts consider four factors to
                                                     7   determine whether a non-party may intervene as of right: (1) timeliness; (2) the movant’s
                                                     8   interest relating to the property at issue; (3) whether the outcome may impair or impede
                                                     9   the movant’s interest; and (4) adequacy of representation by existing parties. Fed. R. Civ.
                                                    10   P. 24(a)(2). The Ninth Circuit employs a “liberal policy in favor of intervention,”
                                                    11   designed to “involv[e] as many apparently concerned persons as is compatible with
                                                    12   efficiency and due process.” Wilderness Soc’y v. U.S. Forest Serv., 630 F.3d 1173, 1179
             One South Church Avenue, Suite 15 00
Snell & Wilmer




                                                    13   (9th Cir. 2011) (en banc); Sierra Club v. EPA, 995 F.2d 1478, 1481 (9th Cir. 1993),
                 Tucs on, Arizona 85701-16 30
                        LAW OFFICES




                                                    14   abrogated on other grounds by Wilderness Soc’y, 630 F.3d 1173. As the owner of one of
                         520.882 .1200
                              L.L.P.




                                                    15   the challenged Registrations, Syngenta plainly satisfies this standard. In the alternative,
                                                    16   Syngenta seeks permission to intervene in accordance with Federal Rule of Civil
                                                    17   Procedure 24(b).
                                                    18                                          ARGUMENT
                                                    19   I.      Syngenta Meets All the Criteria for Intervention as of Right.
                                                    20           A.     Syngenta’s Motion is Timely.
                                                    21           When evaluating the timeliness of a motion to intervene, the Ninth Circuit
                                                    22   considers: (1) the stage of the proceedings; (2) potential prejudice to the other parties; and
                                                    23   (3) the reason for and length of the delay. Alaska v. Suburban Propane Gas Corp., 123
                                                    24   F.3d 1317, 1319 (9th Cir. 1997). Syngenta’s Motion is timely. This Motion is being filed
                                                    25   within two months (excluding the period of time when this case was held in abeyance) of
                                                    26   4
                                                          The registrants, including Syngenta, have also moved to intervene in the now-
                                                    27   consolidated cases pending in the D.C. Circuit. Am. Soybean Ass’n v. Wheeler, et al., No.
                                                         20-1441 (consolidated with Nos. 1445, 20-1448, 20-1484 and 21-1043) (Mot. to Intervene
                                                    28   by BASF Corp. (Dec. 3, 2020), Mot. to Intervene by Bayer CropScience LP (Dec. 7,
                                                         2020), and Mot. to Intervene by Syngenta Crop Prot., LLC (Dec. 7, 2020)).

                                                                                                    -6-
                                                          Case 4:20-cv-00555-DCB Document 19 Filed 04/19/21 Page 13 of 20



                                                     1   the filing of the Complaint and within days of the Amended Complaint—squarely within
                                                     2   the timeframes this Court has deemed motions to intervene timely. See, e.g., Ctr. for
                                                     3   Biological Diversity v. U.S. Forest Serv., et al., No. 20-cv-00020 (D. Ariz. Nov. 16,
                                                     4   2020), ECF No. 24 (granting motion to intervene filed two months after complaint was
                                                     5   filed); Save the Scenic Santa Ritas v. U.S. Army Corps of Eng’rs, No. 19-cv-0177 (D.
                                                     6   Ariz. Apr. 17, 2019), ECF No. 20 (granting motion to intervene filed twenty days after
                                                     7   complaint and before defendants filed answer); Sw. Energy Sys., LLC v. Travelers Indem.
                                                     8   Co., No. cv-17-04241 (D. Ariz. Jan. 22, 2018), ECF No. 26 (granting motion to intervene
                                                     9   filed thirty-five days after complaint was filed). Moreover, no substantive action has
                                                    10   taken place since the Complaint was filed, and Syngenta’s full participation in this action
                                                    11   will not cause delay or prejudice any party’s rights.
                                                    12          B.     Syngenta Has a Direct and Substantial Interest in this Proceeding.
             One South Church Avenue, Suite 15 00
Snell & Wilmer




                                                    13          As owner of the challenged Tavium registration, Syngenta has a significantly
                 Tucs on, Arizona 85701-16 30
                        LAW OFFICES




                                                    14   protectable interest at stake in this matter. A prospective intervenor has a significantly
                         520.882 .1200
                              L.L.P.




                                                    15   protectable interest if “the interest is protectable under some law” and “there is a
                                                    16   relationship between the legally protected interest and the claims at issue.” Wilderness
                                                    17   Soc’y, 630 F.3d at 1176 (citation omitted). An interest is “relat[ed]” to a claim when
                                                    18   resolution of the claim actually affects the movant’s interest. Donnelly v. Glickman, 159
                                                    19   F.3d 405, 410 (9th Cir. 1998); see also S. Cal. Edison Co. v. Lynch, 307 F.3d 794, 803
                                                    20   (9th Cir. 2002) (intervention applicant has adequate interests in a suit where “resolution of
                                                    21   the plaintiff’s claims actually will affect the applicant”) (citation omitted).
                                                    22          The challenged EPA order confers a FIFRA registration, owned by Syngenta. 7
                                                    23   U.S.C. § 136a(a). Under the APA, FIFRA registrations are considered licenses that are
                                                    24   protected by law. 5 U.S.C. § 551(8); see also Mem. and Order at 4-5, Pesticide Action
                                                    25   Network of N. Am. v. EPA, No. 08-cv-01814 (N.D. Cal. July 8, 2008), ECF No. 43
                                                    26   (FIFRA registrations “are essentially government licenses to produce, distribute and sell
                                                    27   pesticides,” and they “constitute property”). As a consequence, courts routinely hold
                                                    28   FIFRA registration licenses to be significantly protectable property interests for purposes

                                                                                                      -7-
                                                          Case 4:20-cv-00555-DCB Document 19 Filed 04/19/21 Page 14 of 20



                                                     1   of determining intervention. See Nat. Res. Def. Council v. EPA, No. 14-73359 (9th Cir.
                                                     2   Dec. 11, 2014), ECF No. 12 (granting registrant’s motion to intervene to defend its
                                                     3   pesticide registration); Ctr. for Biological Diversity v. EPA, No. 11-cv-293, 2013 WL
                                                     4   1729573, at *6–7 (N.D. Cal. Apr. 22, 2013) (“The applicants are owners of the pesticide
                                                     5   registrations, and thus have property and financial interests in the registrations.”). This
                                                     6   property interest cannot be annulled without due process of law. See, e.g., Bell v. Burson,
                                                     7   402 U.S. 535, 539 (1971); Indus. Safety Equip. Ass’n v. EPA, 656 F. Supp. 852, 856
                                                     8   (D.D.C. 1987), aff’d, 837 F.2d 1115 (D.C. Cir. 1988) (“It is well settled that an agency
                                                     9   license can create a protectible [sic] property interest, such that it cannot be revoked
                                                    10   without due process of law.”).
                                                    11          Courts routinely allow pesticide registrants to intervene in proceedings where their
                                                    12   property interests in their registrations are at stake. Order, Am. Soybean Ass’n v. EPA,
             One South Church Avenue, Suite 15 00
Snell & Wilmer




                                                    13   No. 20-cv-03190 (D.D.C. Nov. 13, 2020), ECF No. 20 (granting Syngenta’s motion to
                 Tucs on, Arizona 85701-16 30
                        LAW OFFICES




                                                    14   intervene in district court challenge to Tavium registration); Orders, Nat’l Fam. Farm
                         520.882 .1200
                              L.L.P.




                                                    15   Coal. v. EPA, No. 19-70115 (9th Cir. May 15, 2019, June 19, 2020), ECF Nos. 29, 162;
                                                    16   Order, Nat’l Fam. Farm Coal. v. EPA, No. 17-70196 (9th Cir. May 4, 2017), ECF No. 25
                                                    17   (granting registrants’ motions to intervene in challenge to previous dicamba registrations);
                                                    18   Order Granting Mot. to Intervene, Ctr. for Biological Diversity v. EPA, No. 14-cv-00942
                                                    19   (D.D.C. Sept. 4, 2014), ECF No. 23; Order Granting Mot. to Intervene at 2–3, Ctr. for
                                                    20   Biological Diversity v. U.S. Fish & Wildlife, No. 11-cv-05108 (N.D. Cal. Mar. 22, 2012),
                                                    21   ECF No. 27; Order, Ctr. for Biological Diversity v. EPA, No. 14-1036 (D.C. Cir. July 28,
                                                    22   2015) (granting Syngenta’s motion to intervene in challenge to FIFRA registration).
                                                    23          Additionally, Syngenta has significant, protectable interests in the considerable
                                                    24   efforts it invested in the administrative process that led to its Tavium registration,
                                                    25   including in developing and submitting the scientific data that EPA reviewed as part of its
                                                    26   regulatory analyses under FIFRA. Such “participat[ion] in the administrative process”
                                                    27   that culminated in the challenged administrative action creates an interest sufficient to
                                                    28   support intervention. See Idaho Farm Bureau Fed’n v. Babbitt, 58 F.3d 1392, 1397–98

                                                                                                     -8-
                                                          Case 4:20-cv-00555-DCB Document 19 Filed 04/19/21 Page 15 of 20



                                                     1   (9th Cir. 1995) (participation in administrative process gave rise to legally protectable
                                                     2   interest sufficient to support intervention as of right).
                                                     3          C.      Syngenta’s Interest Would Be Harmed by an Adverse Ruling.
                                                     4          An adverse ruling in this matter would directly impair Syngenta’s legally
                                                     5   protectable interest in its Tavium registration. Syngenta need only show that an
                                                     6   unfavorable disposition of this action “may as a practical matter impair or impede” its
                                                     7   ability to protect its interests. See Wilderness Soc’y, 630 F.3d at 1177; see also id. at
                                                     8   1180–81 (“A putative intervenor will generally demonstrate a sufficient interest for
                                                     9   intervention of right . . . if ‘it will suffer a practical impairment of its interests as a result
                                                    10   of the pending litigation.’”) (quoting Cal. ex rel. Lockyer v. United States, 450 F.3d 436,
                                                    11   441 (9th Cir. 2006)); Citizens for Balanced Use v. Mont. Wilderness Ass’n, 647 F.3d 893,
                                                    12   898 (9th Cir. 2011) (“If an absentee would be substantially affected in a practical sense by
             One South Church Avenue, Suite 15 00
Snell & Wilmer




                                                    13   the determination made in an action, he should, as a general rule, be entitled to
                 Tucs on, Arizona 85701-16 30
                        LAW OFFICES




                                                    14   intervene.”) (citation omitted). The Ninth Circuit has found impairment where the “relief
                         520.882 .1200
                              L.L.P.




                                                    15   sought by p[etitioners] will have direct, immediate, and harmful effects upon [the
                                                    16   proposed intervenor’s] legally protectable interests.” Sw. Ctr. for Biological Diversity v.
                                                    17   Berg, 268 F.3d 810, 818 (9th Cir. 2001) (quoting Forest Conservation Council v. U.S.
                                                    18   Forest Serv., 66 F.3d 1489, 1494 (9th Cir. 1995)). That standard is amply satisfied here.
                                                    19          If Plaintiffs prevail, Syngenta’s registration could be subject to an order by this
                                                    20   Court vacating, suspending, or restricting the registration, causing Syngenta direct and
                                                    21   immediate financial harm. This alone is a sufficient interest, directly related to the subject
                                                    22   of this action, to support intervention as of right. See also Nat. Res. Def. Council v. EPA,
                                                    23   99 F.R.D. 607, 609 (D.D.C. 1983) (“NRDC”) (holding the standard met where disposition
                                                    24   of the case would nullify proposed intervenors’ cumulative efforts to have their product
                                                    25   registrations upheld by EPA). Syngenta would lose its investment in obtaining the
                                                    26   Tavium registration, would suffer lost income and profits, would be deprived of its
                                                    27   property, and would face disruption of its business relationships with distributors and
                                                    28   growers who rely on the continued availability of Tavium.

                                                                                                       -9-
                                                             Case 4:20-cv-00555-DCB Document 19 Filed 04/19/21 Page 16 of 20



                                                     1           Intervention should be granted because any adverse ruling in this case would
                                                     2   directly impact Syngenta’s legally protectable interest in its Tavium registration.
                                                     3           D.    Syngenta’s Interests Will Not Be Adequately Represented by the
                                                     4                 Parties.
                                                     5           As the Ninth Circuit has explained, a movant’s “burden in showing inadequate
                                                     6   representation is minimal: it is sufficient to show that representation may be inadequate.”
                                                     7   Forest Conservation Council, 66 F.3d at 1498 (citing Trbovich v. United Mine Workers of
                                                     8   Am., 404 U.S. 528, 538 n.10 (1972)). In considering the adequacy of representation, this
                                                     9   Court considers “whether the interest of the present party is such that it [would]
                                                    10   undoubtedly make all the intervenor’s arguments; whether the present party is capable and
                                                    11   willing to make such arguments; and whether the intervenor would offer any necessary
                                                    12   elements to the proceedings that other parties would neglect.” Id. at 1498–99.
             One South Church Avenue, Suite 15 00
Snell & Wilmer




                                                    13           Syngenta, a private company, cannot rely on EPA to adequately protect its
                 Tucs on, Arizona 85701-16 30
                        LAW OFFICES




                                                    14   interests. See id.; Berg, 268 F.3d at 823–24; United Farm Workers v. EPA, No. C 07-
                         520.882 .1200
                              L.L.P.




                                                    15   3950, 2008 WL 3929140, at *2 (N.D. Cal. Aug. 26, 2008) (“Courts have recognized that
                                                    16   … private companies like [the pesticide registrant] have a more parochial and financial
                                                    17   interest not shared by the EPA.”). Syngenta has invested extensively in developing
                                                    18   Tavium, bringing it to market, and continuing to produce, sell, and distribute Tavium to its
                                                    19   customers. Syngenta has a focused and direct economic interest in preserving its Tavium
                                                    20   registration and defending its safety. Moreover, pesticide registrants like Syngenta have
                                                    21   specialized scientific knowledge and expertise that make them uniquely positioned to
                                                    22   defend their product registrations. 5 See Nat. Res. Def. Council v. Costle, 561 F.2d 904,
                                                    23   912–13 (D.C. Cir. 1977) (pesticide manufacturers “may also be likely to serve as a
                                                    24   vigorous and helpful supplement to EPA’s defense”).
                                                    25
                                                         5
                                                    26     For the same reason, and particularly in light of the fact that Syngenta’s Tavium
                                                         formulation and label are unique, Syngenta’s interests are also divergent from and cannot
                                                    27   be adequately represented by the other registrants. See Greater Yellowstone Coal. v.
                                                         Timchak, No. CV-08-388, 2008 WL 4911410, at *4 (D. Idaho Nov. 13, 2008) (“Only [the
                                                    28   proposed intervenor] . . . can portray [a] . . . more complete picture of the impact” of any
                                                         relief on its financial interests.).

                                                                                                   - 10 -
                                                          Case 4:20-cv-00555-DCB Document 19 Filed 04/19/21 Page 17 of 20



                                                     1          While Syngenta supports EPA’s defense of the challenged Registrations,
                                                     2   Syngenta’s economic and proprietary interests in its Tavium registration are narrower than
                                                     3   those of EPA, which has a broader duty to protect the public’s interests generally. EPA
                                                     4   does not share Syngenta’s interests in protecting the commercial value of its registration.
                                                     5   Mem. and Order at 6, Pesticide Action Network of N. Am. v. EPA, No. 08-cv-01814 (N.D.
                                                     6   Cal. July 8, 2008), ECF No. 43 (“EPA’s interests, as the governmental body that regulates
                                                     7   pesticides, necessarily differ from the interests of the regulated private parties.”); NRDC,
                                                     8   99 F.R.D. at 610 (EPA’s broader goal in challenges to its pesticide registration decisions
                                                     9   is defending its regulatory “policies and procedures,” while a manufacturer has “interests
                                                    10   [that] are more narrowly focused on proceedings relating to the particular pesticide[] [it]
                                                    11   manufacturer[s].”).
                                                    12          Indeed, courts, including in this Circuit, have repeatedly recognized that the
             One South Church Avenue, Suite 15 00
Snell & Wilmer




                                                    13   government does not specifically represent the specific, narrower economic and other
                 Tucs on, Arizona 85701-16 30
                        LAW OFFICES




                                                    14   interests of private parties that may be affected by litigation. See Forest Conservation
                         520.882 .1200
                              L.L.P.




                                                    15   Council, 66 F.3d at 1498–99; Berg, 268 F.3d at 823–24; see also Sierra Club v. Espy, 18
                                                    16   F.3d 1202, 1207–08 (5th Cir. 1994). This divergence of interests is especially apparent in
                                                    17   actions challenging FIFRA registrations. See United Farm Workers, 2008 WL 3929140,
                                                    18   at *2 (pesticide registrants “have a more parochial and financial interest not shared by the
                                                    19   EPA”); see also Hardin v. Jackson, 600 F. Supp. 2d 13, 16 (D.D.C. 2009) (pesticide
                                                    20   registrant’s “economic and proprietary interests” not shared by EPA); Costle, 561 F.2d at
                                                    21   912–13 (pesticide manufacturers’ interests in a suit against EPA were “more narrow and
                                                    22   focused” than the agency’s and “may not coincide”).
                                                    23          For these reasons, Syngenta’s interests may not be adequately represented by the
                                                    24   parties, and intervention should be permitted.
                                                    25   II.    At a Minimum, Permissive Intervention Should be Granted.
                                                    26          Syngenta also meets the standard for permissive intervention. Rule 24(b) provides
                                                    27   that on timely application “the court may permit anyone to intervene who . . . has a claim
                                                    28   or defense that shares with the main action a common question of law or fact.” Fed. R.

                                                                                                    - 11 -
                                                          Case 4:20-cv-00555-DCB Document 19 Filed 04/19/21 Page 18 of 20



                                                     1   Civ. P. 24(b)(1)(B). A proposed permissive intervenor must satisfy three conditions: (1)
                                                     2   its claims or defenses must share a common question of law or fact with the main action;
                                                     3   (2) the motion must be timely; and (3) there must be an independent ground for
                                                     4   jurisdiction. S. Cal. Edison Co., 307 F.3d at 803. Syngenta satisfies each of these
                                                     5   prerequisites.
                                                     6          First, the “common question of law or fact” is satisfied. Syngenta seeks to address
                                                     7   a major issue in the case—namely the continued validity of Syngenta’s Tavium
                                                     8   registration. Syngenta has been deeply involved with developing the product at issue,
                                                     9   helping to ensure its safety, and securing and complying with governmental approvals.
                                                    10   Syngenta can therefore “assist the court in its orderly procedures leading to the resolution
                                                    11   of this case.” Kootenai Tribe of Idaho v. Veneman, 313 F.3d 1094, 1111 (9th Cir. 2002),
                                                    12   abrogated on other grounds by Wilderness Soc’y v. U.S. Forest Serv., 630 F.3d 1173 (9th
             One South Church Avenue, Suite 15 00
Snell & Wilmer




                                                    13   Cir. 2011). This information is not simply “common” to Plaintiffs’ claims, it is “directly
                 Tucs on, Arizona 85701-16 30
                        LAW OFFICES




                                                    14   responsive to” the issues raised in their Complaint. Id. at 1110.
                         520.882 .1200
                              L.L.P.




                                                    15          Second, as set forth above, this Motion is timely and would not prejudice any
                                                    16   party’s interests in the case. See Argument I.A, supra.
                                                    17          Third, because this is a federal question case and Syngenta does not seek to add
                                                    18   additional state law claims, there is no jurisdictional bar to its entry. See Freedom from
                                                    19   Religion Found., Inc. v. Geithner, 644 F.3d 836, 844 (9th Cir. 2011) (“Where the
                                                    20   proposed intervenor in a federal-question case brings no new claims, the jurisdictional
                                                    21   concern drops away.”).
                                                    22          All three conditions for permissive intervention are satisfied. Accordingly, if
                                                    23   denied intervention as of right, Syngenta should be granted leave to intervene
                                                    24   permissively in all aspects of the case.
                                                    25   III.   Syngenta Should be Permitted an Extension of Time to Respond to Plaintiffs’
                                                    26          Amended Complaint Concurrently with the Federal Defendants.
                                                    27          Syngenta seeks leave to file its response to Plaintiffs’ Amended Complaint
                                                    28   pursuant to Federal Rule of Civil Procedure 24(c) at the same time as Federal Defendants.

                                                                                                    - 12 -
                                                          Case 4:20-cv-00555-DCB Document 19 Filed 04/19/21 Page 19 of 20



                                                     1   See, e.g., Ctr. for Biological Diversity, et al. v. Zinke, et al., No. 15-cv-00019 (D. Ariz.
                                                     2   July 30, 2015), ECF No. 64 (granting proposed-intervenors’ request to file responsive
                                                     3   pleadings up to fourteen days after the court’s ruling on motions to intervene); Comerica
                                                     4   Bank v. Sea Nine Assocs., Inc., No. SACV 14-186, 2014 WL 12778554, at *2 (C.D. Cal.
                                                     5   Aug. 13, 2014) (granting motion to intervene and ordering a Rule 24(c) pleading to be
                                                     6   filed within twenty-eight days). This timeline will not impact any previously scheduled
                                                     7   deadlines nor cause any party prejudice. Given the early stage of the case, judicial
                                                     8   efficiency would be served by permitting Syngenta to respond to the Amended Complaint
                                                     9   concurrently with Federal Defendants.
                                                    10                                          CONCLUSION
                                                    11          For the foregoing reasons, this Court should grant Syngenta’s Motion for Leave to
                                                    12   Intervene and should extend the deadline for Syngenta’s responsive pleading until such
             One South Church Avenue, Suite 15 00
Snell & Wilmer




                                                    13   time as the Federal Defendants’ response is due.
                 Tucs on, Arizona 85701-16 30
                        LAW OFFICES




                                                    14      Respectfully submitted this 19th day of April, 2021.
                         520.882 .1200
                              L.L.P.




                                                    15                                        SNELL & WILMER L.L.P.
                                                    16
                                                    17                                    By: /s/Jeffrey Willis
                                                                                              Jeffrey Willis
                                                    18                                        One South Church Avenue
                                                                                              Suite 1500
                                                    19                                        Tucson, AZ 85701-1630
                                                    20                                        Karen Ellis Carr (pro hac vice motion forthcoming)
                                                                                              Donald C. McLean (pro hac vice motion
                                                    21                                        forthcoming)
                                                                                              Kathleen Heilman (pro hac vice motion forthcoming)
                                                    22                                        Laura Zell (pro hac vice motion forthcoming)
                                                                                              ARENT FOX LLP
                                                    23                                        1717 K Street, NW
                                                                                              Washington, DC 20006-5344
                                                    24
                                                                                             Attorneys for Proposed Intervenor-Defendant Syngenta
                                                    25                                       Crop Protection, LLC
                                                    26
                                                    27
                                                    28

                                                                                                     - 13 -
                                                          Case 4:20-cv-00555-DCB Document 19 Filed 04/19/21 Page 20 of 20



                                                     1                                  CERTIFICATE OF SERVICE
                                                     2            I hereby certify that on this 19th day of April, 2021, I electronically transmitted the
                                                     3   attached document to the Clerk’s Office using the CM/ECF System for filing and transmittal
                                                     4   of a Notice of Electronic Filing to the following CM/ECF registrants and served a copy of
                                                     5   the attached document by mail on the following, if not a registered participant of the
                                                     6   CM/ECF System:
                                                     7   George A. Kimbrell
                                                         Sylvia Shih-Yau Wu
                                                     8   Meredith Stevenson
                                                         Center for Food Safety
                                                     9   303 Sacramento Street, 2nd Floor
                                                         San Francisco, CA 94111
                                                    10   Email: swu@centerforfoodsafety.org
                                                         Email: gkimbrell@centerforfoodsafety.org
                                                    11   Email: mstevenson@centerforfoodsafety.org
                                                    12   Stephanie M. Parent
             One South Church Avenue, Suite 15 00




                                                         Center for Biological Diversity
Snell & Wilmer




                                                    13   P.O. Box 11374
                 Tucs on, Arizona 85701-16 30




                                                         Portland, OR 97211
                        LAW OFFICES




                                                    14
                         520.882 .1200




                                                         Email: SParent@biologicaldiversity.org
                              L.L.P.




                                                         Attorneys for Plaintiffs
                                                    15
                                                         Simi Bhat
                                                    16   U.S. Department of Justice
                                                         301 Howard Street, Ste. 1050
                                                    17   San Francisco, CA 94115
                                                         Email: simi.bhat@usdoj.gov
                                                    18   Attorneys for Defendants
                                                    19   Philip J. Perry
                                                         Richard P. Bress
                                                    20   Andrew D. Prins
                                                         Stacey L. VanBelleghem
                                                    21   Latham & Watkins, LLP
                                                         555 Eleventh Street, N.W., Ste. 1000
                                                    22   Washington, D.C. 20004
                                                         Email: philip.perry@lw.com
                                                    23   Email: rick.bress@lw.com
                                                         Email: andrew.prins@lw.com
                                                    24   Email: stacey.vanbelleghem@lw.com
                                                         Attorneys for Proposed Defendant-Intervenor Bayer Crop Science LP
                                                    25
                                                    26
                                                         /s/ Lauren Sanders
                                                    27   4830-8343-3947

                                                    28

                                                                                                      - 14 -
